DETAILED ACTION
This is the Office action based on the 16/709251 application filed December 10, 2019, and in response to applicant’s argument/remark filed on November 17, 2020.  Claims 1-17 and 19-38 are currently pending and have been considered below.  Applicant’s cancellation of claim 18 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-17 in the reply filed on November 17, 2020 is acknowledged.
 Claim Interpretations
Claim 1 recites “performing a first step of a non-selective etching”; however, since claim 1 does not specify the detail of the non-selectivity, i.e. non-selective against 
Claim 1 recites “performing a second step of a selective etching”; however, since claim 1 does not specify the detail of the selectivity, i.e. selective against what ?, for the purpose of examining it will be assumed that the etching is selective against any material or against any surface.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

 Claims 1, 8, 11 rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) as being anticipated over Abe et al. (U.S. Pat. No. 4857141), hereinafter “Abe”:--Claims 1, 8, 11: Abe  teaches a method of etching (Fig. 1A-1C; Col. 3, Line 47 through Col. 4, Line 33), comprising:forming an oxide layer 12 on a substrate;forming a metal layer 13 on the oxide layer 12, the metal layer 13 has a thickness 0.8 um;forming an oxide layer 14 on the metal layer 13, the oxide layer 14 has a thickness 1.5  by using an anisotropic etching to expose the metal layer 13.       It is noted that the isotropic etch is non-selective in any direction and the anisotropic etch is selective in the vertical direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 9 rejected under 35 U.S.C. 103 as obvious over Abe:--Claims  3, 4: Abe teaches the invention as above.  Although Abe is silent about an etch rate, since Abe teaches to etch the oxide layer 14 to expose the metal layer 13, but without etching the metal layer 13, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use an etching method that would etch the metal layer much slower than etch the oxide layer 14.  Since the etch selectivity is a result-effective variable, it would have been obvious to one of ordinary skill in the art to find the optimal etch selectivity, such as 8-10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.--Claim 9: Although Abe is silent about a thickness of the oxide layer 12, Fig. 1A shows that the oxide layer 12 is about half the thickness of the metal layer 13.  Therefore, it would have been obvious to one of ordinary skill in the art to form the oxide layer 12 to 
Claims 1, 3-7, 9, 14, 16-17, 19-20, 22, 26-30, 32, 36 and 38 rejected under 35 U.S.C. 103 as obvious over Pang et al. (U.S. PGPub. No. 20160307915), hereinafter “Pang”, in view of Xia et al. (U.S. PGPub. No. 20200098586), hereinafter “Xia”:--Claims 1, 5, 6, 7, 17, 19, 20, 26, 27, 28, 29, 30, 36, 38: Pang teaches a method of manufacturing a 3D stack memory device (abstract, Fig. 5), comprisingforming a stack comprising alternate oxide and nitride layers on a source line (SL) layer, wherein the SL layer comprises a first portion thicker than a second portion outside the first portion (Fig. 6E, [0189]);performing a first etching on the stack to form a first portion of an opening having a depth that does not reach the SL layer (Fig. 9A, [0183]); performing a second etching on the opening to form a second portion of the opening having a depth that exposes the SL layer, wherein the second portion of the opening vertically aligns with the first portion (Fig. 6I, [0183]).     Pang further discloses that the etching forms an opening having a uniform width through the oxide and nitride layers (Fig. 9A), and the etching stops at the SL layer (Fig. 6G, opening 642).  Pang is silent about a process condition of the etchings.      Xia, also directed to etching an opening through a stack comprising alternate oxide and nitride layers, teaches that the etch selectivity may be adjusted by adjusting a gas flow and temperature, and that the etch selectivity between the oxide and nitride layer may be adjusted to 1:1 or uniform etching ([0066-0071]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to 
Claims 11, 24 and 34 rejected under 35 U.S.C. 103 as obvious over Pang in view of Xia as applied to claims 1, 19 and 29, and further in view of Hudson et al. (U.S. PGPub. No. 20180286707), hereinafter “Hudson”:-- Claims 11, 24, 34: Pang as modified by Xia teaches the invention as above.  Pang and Xia fail to teach etching through a mask.       Hudson, also directed to etching an opening through a stack comprising alternate oxide and nitride layers ([0008, 0029, 0032]), teaches that the etching may be performed through a mask 106 (Fig. 1, [0022]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the etching to perform the first and second etching through a mask, as taught by Hudson. 
Claims 8, 10, 21, 23, 31, 33  rejected under 35 U.S.C. 103 as obvious over Pang in view of Xia as applied to claims 1, 19 and 29, and further in view of Kitagawa et al. (U.S. PGPub. No. 20170323907), hereinafter “Kitagawa”:-- Claims 8, 10, 21, 23, 31, 33  : Pang as modified by Xia teaches the invention as above.  Pang is silent about a thickness of the source line (SL) layer.       Kitagawa, also directed to manufacturing a semiconductor device, teaches that a source line (SL) layer may have a thickness of 100-400 nm ([0113-0114]).
 Allowable Subject Matter
 Claims 2, 12-13, 15, 25, 35 and 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 2, 12-13, 15, 25, 35 and 37, none of the cited prior arts teaches the features recited in these claims in the context of these claims;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713